DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 18 November 2021, with respect to the 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The outstanding rejection has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 112
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “first therapy parameter” in line 19. The claim is indefinite because claim 19 also recites the limitation “a therapy parameter” and “the therapy parameter” in lines 11 and 14, respectively, and it is unclear if the recitation in line 19 refers to the same therapy parameters disclosed in lines 11 and 14 or intends to introduce a new imitation. For purposes of examination the Examiner will interpret claim 19 such that the therapy parameter and first therapy parameter refer to the same limitation.
The remaining claims are rejected due to their dependency on the above specified claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0119957 to Ranu, hereinafter Ranu (cited previously).
Regarding claim 1, Ranu teaches a method comprising: receiving, by processing circuitry (para 0082) and via a lock button presented in a user interface (para 0098), user input requesting a relationship of first values of a therapy parameter to be locked for multiple electrodes of a plurality of electrodes (para 0099-0101); receiving, by the processing circuitry, the first values of the therapy parameter for each respective electrode of the multiple electrodes (para 0099-0101); defining, by the processing circuitry and based on the first values, the relationship for the multiple electrodes of the plurality of electrodes, wherein the relationship defines a ratio of the first values of the therapy parameter between the multiple electrodes (para 0069-0072); performing, by the processing circuitry, a master adjustment that adjusts each first value of the therapy parameter for each respective electrode of the multiple electrodes by an amount specified by the relationship to determine second values of the therapy parameter for each respective electrode that maintains the ratio of the first values of the therapy parameter between the multiple electrodes (para 0024, 0095); and controlling, by the processing circuitry, delivery of electrical stimulation according to the second values of the therapy parameter for each respective electrode (para 0024). 
Regarding claim 2, Ranu further teaches wherein the relationship further defines a shape of an electrical field produced by the electrical stimulation delivered according to each value of the therapy parameter of the multiple electrodes (para 0087), and wherein performing the master adjustment comprises performing the master adjustment that adjusts each value of the therapy parameter of each respective electrode of the multiple electrodes by the amount specified by the relationship so as to adjust a volume of tissue of the patient activated by the electrical stimulation while maintaining the shape of the electrical field produced by the electrical stimulation (para 0091; Fig 8d-f).
Regarding claim 3, Ranu further teaches wherein performing the master adjustment that adjusts each value of the therapy parameter for each respective electrode of the multiple electrodes by the amount specified by the relationship comprises increasing each value of the therapy parameter for each respective electrode of the multiple electrodes by the amount specified by the relationship to maintain the ratio of the value of the therapy parameter between the multiple electrodes (para 0091).
Regarding claim 4, Ranu further teaches wherein performing the master adjustment that adjusts each value of the therapy parameter for each respective electrode of the multiple electrodes by the amount specified by the relationship comprises decreasing each value of the therapy parameter for each respective electrode of the multiple electrodes by the amount specified by the relationship to maintain the ratio of the value of the therapy parameter between the multiple electrodes (para 0091).
Regarding claim 5, Ranu further teaches wherein performing the master adjustment comprises performing the master adjustment in response to receiving, via the user interface, an input requesting the master adjustment (para 0084).
Regarding claim 6, Ranu further teaches wherein the method further comprises: receiving, by the processing circuitry and via the user interface (para 0083), a first input specifying a selection of the multiple electrodes of the plurality of electrodes (para 0094; Fig 11); and receiving, by the processing circuitry and via the user interface, a second input specifying the values of the therapy parameters of the multiple electrodes (para 0094; Fig 11), wherein defining the relationship for the multiple electrodes of the plurality of electrodes comprises defining the relationship for the multiple electrodes of the plurality of electrodes (para 0093) in response to receiving, via the user interface, the user input requesting to lock the relationship (para 0099), and wherein performing the master adjustment comprises performing the master adjustment in response to receiving, via the user interface, a fourth input specifying the master adjustment (para 0100).
Regarding claim 7, Ranu further teaches receiving, by the processing circuitry and via the lock button presented in the user interface, a fifth input to unlock the relationship (para 0098); receiving, by the processing circuitry and via the user interface, a sixth input specifying a third value of the therapy parameter of a first electrode of the multiple electrodes (para 0098); and performing, by the processing circuitry and in response to receiving the fifth input and the sixth input, an adjustment to adjust the value of the therapy parameter of the first electrode to the third value without maintaining the ratio of the first values of the therapy parameter between the multiple electrodes (para 0098-0099).
Regarding claim 8, Ranu further teaches outputting, by the processing circuitry and for display to a user: the lock button (Fig 11: ratio selection control 180); a representation of the multiple electrodes of the plurality of electrodes for which the relationship is defined (Fig 11: graphical leads 128); a representation of the other electrodes of the plurality of electrodes for which the relationship is not defined (Fig 14); a representation of the first values of the therapy parameter of each electrode of the multiple electrodes (para 0103); and a representation of the master adjustment (Fig 11-16).
Regarding claim 9, Ranu further teaches wherein the therapy parameter comprises one of a voltage amplitude or a current amplitude (abstract).
Regarding claim 10, Ranu further teaches wherein the therapy parameter comprises one or more of an electrical stimulation pulse width, an electrical stimulation pulse count, or a duty cycle of the electrical stimulation (para 0091).
Regarding claim 11, Ranu further teaches wherein the therapy parameter comprises one of an electrical stimulation pulse rate or a frequency of the electrical stimulation (para 0091).
Regarding claim 12, Ranu further teaches (Fig 5) wherein the plurality of electrodes (electrode array 26) are disposed on a lead (stimulation lead 12), wherein the plurality of electrodes are grouped into a plurality of electrode subsets (electrodes 26’, 26”), each electrode subset comprising several electrodes disposed at different locations around a perimeter of the lead, and wherein the multiple electrodes comprise multiple electrodes within one electrode subset of the plurality of electrode subsets (electrodes 26’, 26”).
Regarding claim 13, Ranu further teaches (Fig 5) wherein the plurality of electrodes (electrode array 26) are disposed on a lead (stimulation lead 12), wherein the plurality of electrodes are grouped into a plurality of electrode subsets (electrodes 26’, 26”), each electrode subset disposed at different respective axial locations along the lead, and each electrode subset comprising several electrodes disposed at different locations around a perimeter of the lead (para 0076-0077), and wherein the multiple electrodes comprise: a first electrode at a first position around the perimeter of the lead and a first axial position along the lead within a first electrode subset of the plurality of electrode subsets (para 0054, 0076: any of electrode 26’ corresponding to specific portion of the spinal cord), and a second electrode at the first position around the perimeter of the lead and at a second axial position along the lead within a second electrode subset of the plurality of electrode subsets (para 0054, 0076: any of electrode 26’ corresponding to specific portion of the spinal cord different from the first subset).
Regarding claim 14, Ranu teaches a system (Fig 5, 11) comprising: a memory (memory 52); and processing circuitry (microcontroller 54) operatively coupled to the memory and configured to: receive, via a lock button presented in a user interface (para 0098), user input requesting a relationship of first values of a therapy parameter to be locked for multiple electrodes of a plurality of electrodes (para 0099-0101);5Application Number 16/780,633Amendment in response to Office Action mailed August 18, 2021 receive the first values of the therapy parameter for each respective electrode of the multiple electrodes (para 0099-0101); define, based on the first values, the relationship for the multiple electrodes of the plurality of electrodes, wherein the relationship defines a ratio of the first values of the therapy parameter between the multiple electrodes (para 0069-0072); perform a master adjustment that adjusts each first value of the therapy parameter for each respective electrode of the multiple electrodes by an amount specified by the relationship to determine second values of the therapy parameter for each respective electrode that maintains the ratio of the first values of the therapy parameter between the multiple electrodes (para 0024, 0095); and control delivery of electrical stimulation according to the second values of the therapy parameter for each respective electrode (para 0024).
Regarding claim 15, Ranu further teaches the plurality of electrodes (electrode array 26) disposed on a lead (stimulation lead 12).
Regarding claim 16, Ranu further teaches the plurality of electrodes (electrode array 26); and an implantable medical device configured to couple to the plurality of electrodes (IPG 14), wherein to control delivery of electrical stimulation according to the master adjustment, the processing circuitry is configured to control the implantable medical device to deliver, via the selected multiple electrodes, the electrical stimulation according to the master adjustment (para 0056-0057).
Regarding claim 17, Ranu further teaches an external programmer that comprises the processing circuitry and the memory (CP 18; para 0048-0049); and a medical device the plurality of electrodes (IPG 14), wherein the external programmer is configured to control the medical device to deliver the electrical stimulation according to the master adjustment (para 0048).
Regarding claim 18, Ranu further teaches wherein the system further comprises a display (para 0080), and wherein the processing circuitry is further configured to control the display to display the lock button (Fig 11: ratio selection control 180) configured to indicate that the relationship is locked such that the ratio of the first values of the therapy parameter between the multiple electrodes is maintained  (para 0099) or the relationship is not locked such that the ratio of the first values of the therapy parameter between the multiple electrodes is not maintained (para 0083-0084).
Regarding claim 19, Ranu further teaches a device comprising: a display (para 0080); a memory (para 0079); and processing circuitry operatively coupled to the memory (para 0079) and configured to: control the display to output, for display to a user, a representation of a plurality of electrodes (Fig 11- 16; para 0085); receive a first input specifying a selection of multiple electrodes of the plurality of electrodes (para 0090); control the display to output, for display to the user and in response to receiving the first input, a representation of the selected multiple electrodes (Fig 11; para 0090); receive a second input specifying a first value of a therapy parameter of each electrode of the multiple electrodes (para 0087); control the display to output, for display to the user and in response to receiving the second input, a representation of the first value of the therapy parameter of each electrode of the multiple electrodes (para 0087); receive, via a lock button presented in a user interface (Fig 11: ratio selection control 180), a third input requesting to lock a relationship of the first values for the selected multiple electrodes of the plurality of electrodes, wherein the relationship defines a ratio of the first values of the first therapy parameter between the multiple electrodes (para 0099); define, based on the first values of the therapy parameter of each electrode of the multiple electrodes, the relationship (para 0069-0072); control the display to output, for display to the user and in response to receiving the third input, an indication that the relationship for the selected multiple electrodes of the plurality of electrodes is locked (para 0099); receive a fourth input specifying a master adjustment that adjusts each first value of the therapy parameter for each respective electrode of the selected multiple electrodes by an amount specified by the relationship to determine second values of the therapy parameter for each respective electrode of the selected multiple electrodes that maintains the ratio of the first values of the therapy parameter between the multiple electrodes (para 0024, 0095, 0100); and control the display to output, for display to the user and in response to receiving the fourth input, a representation of the second values of the therapy parameters of the multiple electrodes according to the master adjustment (Fig 9, para 0100).
Regarding claim 20, Ranu further teaches wherein the processing circuitry is further configured to: perform the master adjustment to adjust each first value of the therapy parameter for each respective electrode of the selected multiple electrodes (para 0101) by an amount specified by the relationship to determine the second values of the therapy parameter for each respective electrode that maintains the ratio of the first values of the therapy parameter between the multiple electrodes (para 0102); and control a medical device to deliver electrical stimulation according to the second values of the therapy parameter for each respective electrode (para 0024, 0101).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792